Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2007

USA v. Stewart
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5161




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Stewart" (2007). 2007 Decisions. Paper 58.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/58


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 05-5161


                         UNITED STATES OF AMERICA,


                                          v.

                                PATRICK STEWART,
                                             Appellant


                                   Appeal from the
                          United States District Court for the
                                 District of New Jersey
                               (D.C. No. 00-cr-00384-03)
                      District Judge: Honorable Robert B. Kugler



                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 11, 2007

        Before: SLOVITER, AMBRO, Circuit Judges, and RESTANI*, Judge

                             (Filed: December 17, 2007)


                                      OPINION



RESTANI, Judge.


                  *
                  Honorable Jane A. Restani, Chief Judge of the United
          States Court of International Trade, sitting by designation.
          This appeal challenges a sentence imposed after a remand for resentencing under

United States v. Booker, 543 U.S. 220 (2005). We find the sentence imposed reasonable

and will affirm the judgment of the District Court.

          Defendant Patrick Stewart does not challenge the determination reached in

calculating a recommended sentence under the United States Sentencing Guidelines. The

calculated Guidelines range was 121 to 151 months. Rather, the claim is that in imposing

the same 120-month total sentence that was imposed before remand, the District Court

acted unreasonably because the Court failed to take into account the factors set forth in

18 U.S.C. § 3553(a). It is alleged that the District Court artificially recited the factors.

Stewart notes his minimal participation in the drug distribution conspiracy that led to his

conviction and his lack of a criminal history.

          At sentencing, the District Court recited the appropriate standards and displayed an

understanding of Stewart’s role in the offenses of conviction. The Court also clearly

recognized Stewart’s lack of a prior criminal history and expressly took that into account

in arriving at the sentence finally imposed.

          The record reflects a careful consideration of the 18 U.S.C. § 3553(a) factors and

we perceive no artificial application of the statute. Unlike some factual situations

discussed in Stewart’s brief, he is a fairly young man who had an active role in a large

drug distribution conspiracy. The sentence imposed was not unreasonable and we will

affirm.



                                               2
3